Cook, J.,
delivered the opinion of the court.
The policy written by appellant was made payable to “Katie L. Harris, the wife of Brother Knight R. D. Harris.” “Brother Knight R. D. Harris” departed this life. Katie L. Harris, the'beneficiary named in the policy, probated her claim according to the laws of the order, and. the Grand Lodge, in good faith, paid her the sum called for by the policy, believing her to be the widow of deceased. It subsequently developed that Katie was a wife only in name; that Mamie, appellee here, was in fact the only wife owned and possessed by “Brother Knight R. D. Harris” at the moment of his death. This suit was filed by Mamie, the lawful wife of the deceased brother, to recover the amount called for by the policy. The court below thought she was entitled to recover, and so said in its judgment. The Grand Lodge appeals.
A great many court decisions are cited in support of the trial court’s judgment. All of these cases at all pertinent to the present case were cases wherein there was a contest between a person of the class eligible under the laws of the order to be made a beneficiary of death benefits and persons not so eligible, with the insurer or some other party acting as stakeholder. In all of these cases *180the courts enforced the laws of the order as the law of the case, and held that the legal beneficiary was entitled to the fund. No case has conae to our attention wherein the facts are similar to the facts of this case.
We do not understand that the laws of the Grand Lodge compel the lodge to pay to some one of the class mentioned as legal beneficiaries. The member of the lodge who seeks insurance must name the beneficiary. If he names a beneficiary not entitled to share in the benefits conferred by the laws of the order, the Grand Lodge is not required- to pay the sum to such named beneficiary. The Grand Lodge, in the present case, was not bound to pay the money to Katie, and if Mamie had propounded her claim before it had been paid to Katie, it may be conceded for the purposes of this case that in a contest, between the rival claimants the courts would award the fund to the lawful widow. That is not the case here. The lodge paid the money to the person named in the policy, who, so far as the lodge knew or had reason to believe, was, as she represented herself, the widow of the deceased brother.
We ’do not believe that the lodge was under any obligations to search the records of all the counties for the purpose of ascertaining whether or not the brother was the owner of more than one wife, or to demand of the claimant that she produce her marriage certificate. Under the peculiar social conditions of the race to which these litigants belong the writing of insurance would be a harmless diversion if the widows were required to prove that their reputed husbands had never married before, or, if so, that they had been legally divorced.
We think the lodge is shown to have been reasonably diligent, and when, under the circumstances, it paid the money to Katie, it was acquitted of all liability.

Reversed and dismissed.